Case 19-30728 Document 13-3 Filed in TXSB on 03/08/19 Page 1 of 10

THIS DOCUMENT HAS BEEN
ELECFRON|CA LLY' RECORDED

When recorded, mail to:

Tay|or Morrlson l-lome Funding, LLC
Aitn: Final Document Departmsnt
495 North Ke|ler Rd, Suite 550
Maitland, FL 32151

Th|s document was prepared by:
Taylor Morrison Home Fur\ding. LLC
495 North Keller Rd, Sulte 550
Maitland, FL 32151

866-379-5390

 

 

[Spaoa Above This Lino For Recsrdlng Data}

NOT|CE OF CONFIDENT\AL|TY RIG HTS: lF YOU ARE A NATU RAL PERSON, ¥OU MA¥ REMOVE
OR STR|KE ANY OR ALL OF THE FOLLOWING lNFORMAT|ON FROM ANY lNSTRUMENT THAT
TRANSFERS AN lNTEREST |N REAL PROPERT¥ BEFORE lT lS FlLED FOR RECORD lN THE _
FUBL|C RECORDS: YOUR SOC|AL SECU RlTY NUMBER OR YOUR DRIVER'S LlCENSE NUMBER.

' _

MERS PHONE #: 1-888-679-8377

TH|S DEED OF TRUST (“Security |nstrumeni") is.made on December 22, 2015. The Granior is
CHARLES R TUCKER AND ANNAL|ZA L TUCKER, HUSBAND AND WlFE

 

("Borrower").
The trustee is Malcolrr'i D. Glbson

whose address is 5120 Woodway, Sulte 8002, Houston, TX 77056

(“Trustee').
“MERS"` is Mortgage E|ecironic Registration Systams, lnc. MERS is. a separate corporation .ihai is acting solely as a `
nominee for Lender'and Lender’s successors and assigns. MERS is the beneficiary under this Securlty instrument
MERS is organized and existing under the laws of Delawars, and has an address and telephone.number of PO Box 2026.

F|int, M| 48501-2026, ltc-)l. 88? 679-MERS.
Taylor Morr|son Home un lng, LLC

("Lender") is organized and
existing under the laws of Floride, '
and has an address-of 495 North Kalier Rd, Suite 550, Maltland, FL 32751.

FHA 'l'exae Deed of Trusi - 4196
Elils Mae. lnc. Page 1 of 6 TXEFHADE 0615

TXEFHADE (CLS)`
siEwAii-i ime _

1212'1/2015 03238 'PM PST

mine

Case 19-30728 Document 13-3 Fiied in TXSB on 03/08/19 Page 2 of 10

i
Lender includes any holder of the Note who is.entitied to receive payments under the Note. Borrower owes Lender the

principal sum of Two Hunonso sixTY Two THousAND NrNE HuNoREc FiFrY seven AND Nonoo* * * ' * * *

in*lo**e*s*loee*e*oilcontendn*n¢**aise¢lee*¢*i*nes¢s Do"ars(us $262|_-951°°

This debt is evidenced by Borrower' s note dated the same date as this Security instrument (“ Note'l ), which provides for
monthly payments, with the full debt, if not paid earlier. due and payable on January‘i, 2046. The
beneficiary of this Security instrument is MERS (soleiy as nominee for Lender and Lender's successors and assigns)
and the successors and assigns of MERS. This Security instrument secures to Lender: (a) the repayment of the debt
evidenced by the Note, with interest. and all renewalsl extensions and modifications of the Note; (b) the payment of all
other sums. with interest, advanced under paragraph 7 to protect the security of this Security lnstrument; and (c) the
performance of Borrower's covenants end agreements under this Security instrument and the Note. For this purpose,
Borrower irrevocably grants and conveys to the Trustee, in trust with power of saie, the following described property
located in Ga|veston County, Texas:

Lot Seventeen (17), in Block One (1)l of F|NAL PLAT MA'R BELLA, SECTlON 16-A, a subdivision in Gaiveston
County, Texas, according to the map or plat thereof recorded in Plat Record 2014A, Map Numbers 122 and 123
of the Man Recordn of Ga|veston County, `i'exas.

APN #

which has the address of 4812 Lorca Lane, League City,
[sueei, ciiy]i
Texas 715?3 ('Property Address");
[Zip Code]

TOGETHER WlTH all the improvements now or hereafter erected on the property. and all easements_. appurtenances
and fixtures now or hereafter a part of the property. Ai| replacements and additions shall also be covered by this Security
instrument All of the foregoing is referred to in this Security instrument as the “Property.” Borrower understands and
agrees that MERS holds only legal title to the interests granted by Borrower in this Security instrument, but. if necessary
to comply with law or custom, MERS (as nominee for Lender and Lender's successors and assigns) has the right: to
exercise any or all of those interests including. but not limited to, the right to foreclose and sell the Property; and to take
any action required of Lender inciuding. but not limited to. releasing and canceling this Security instrument

BORROWER COVENANTS that Borrower is lawfully seized of the estate hereby conveyed and has the right to
grant and convey the Property end that the Property is unencumbered, except for encumbrances of record. Borrower
warrants and will defend generally the title to the Property against ali claims and demands, subject to any encumbrances
of record

THiS SECURITY lNSTRUMENT combines uniform covenants for national use and non-uniform covenants_wlth
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

Borrower and Lender covenant and agree as foilows:

UNiFORM COVENANTS.

1. Payment of Princlpal, interest and Late Charge. Borrower shall pay when due the principal of, and interest
on, the debt evidenced by the Note and late charges due under the Note.

2. Month|y Payment of Taxes, insurance and Other Charges. Borrower shall include in each monthly payment,
together with the principal and interest as set forth in the Note and any late charges, a sum for (a) taxes and special
assessments levied or to be levied against the F’ropertyl (b) leasehold payments or ground rents on the Property, and
(c) premiums for insurance required under paragraph 4. in any year in which the Lender must pay a mortgage insur-
ance premium to-the Secretary of i-lousing and Urban Developrnent (“Secretary'). or in any year in which such premium
would have been required if Lender_ still held the Security lnstrumen`t. each monthly payment shall also include either:
(i) a sum for the annual mortgage insurance premium to be paid by Lender to the Secre_tary. or (ii) a monthly charge
instead of a mortgage insurance premium if this Security instrument is held by the Secretary, in a reasonable amount to
be determined by the Secretary. Except for the monthly charge by the Secretary. these items are called "Escrow ltems”
and the sums paid to Lender are called "Escrow Funds.”

Lender may. at any time. collect and hold amounts for Escrow items in an aggregate amount not to exceed the
maximum amount that may be required for Borrower’s escrow account under the Rea| Estate Settlement Procedures
Act of 1974. 12 U.S.C. Sectlon 2601 et seq. and implementing regulations 12 CFR Part 1024, as they may be amended
from time to time ("'RESPA"), except met the cushion or reserve permitted by RESPA for unanticipated disbursements
or disbursements before the Borrower's payments are available in the account may not be based on amounts due for
the mortgage insurance premium.

lf the amounts held by Lender for Escrow items exceed the amounts permitted to be held by RESPA. Lender shall
account to Borrower for the excess funds as required by RESPA. if the amounts of funds held by Lender at any time are
not sufficientto pay'the Escrow items when due. Lender may notify the Borrower and require Borrower to make up the
shortage as permitted by RESPA.

The Escrow Funds are pledged as additional security for all sums secured by this Security instrument if Borrower
tenders to Lender the full payment ofl all such sums. Borrower's account shall be credited with the balance remaining

FHA Texas Dasd of Trust - 4{96'
E|lie Nlae, lnc. Page 2 of 6 TXEFHADE 0615
' TxEFHAoE {CLs)
1221/2015 03:36 PM PST

Case 19-30728 Document 13-3 Fiied in TXSB on 03/08/19 Page 3 of 10

for all installment items (a), (b), and (c) and any mortgage insurance premium installment that Lender nas not become
obligated to pay to the Secretary, and Le_nder shall promptly refund any excess funds to Borrower. immediately prior to
a foreclosure sale of the Property or its acquisition by Lender, Borrower's account shall be credited with any balance
remaining for all installments for items (a), (b), and (c).

3. Application of Payments. Aii payments under paragraphs 1 and 2 shall be applied by Lender as foilows:

Fi_rst, to the mortgage insurance premium to be paid by Lender to the Secretary or to the monthly charge by the
Secretary instead of the monthly mortgage insurance premium; _

Second, to any taxes. special assessmentsl leasehold payments cir ground rents, and iire, tiood and other hazard
insurance premiums. as required;

Third, to interest due under the Nofe;

Fourth, to amortization of the principal of the Note; and

@, to late charges due under the Note.

4. Fire, Fiood and Othsr Hazard lnsurancs. Borrower shall insure all improvements on the Property, whether
now in existence or subsequently erected, against any hazards, casualties. and contingencies including fire. for which
Lender requires insurance This' insurance shall be maintainedl in the amounts and for the periods that Lender requires.
Borrower shall also insure all improvements on the Property. whether now in existence or subsequently erected. against
loss by floods to the extent required by the Secretary. All' insurance shall be carried with companies approved by Lender.
The insurance policies and any renewals shall be held by Lender and shall include loss payable clauses in favor of. and
in a form acceptable to, Lender.

in the event of lossl Borrower shall give Lender immediate notice by maii. Lender may make proof of loss if not
made promptly by Borrower. Each insurance company'concerned is hereby authorized and directed to make payment
for such loss directly to Lender, instead of to Borrower and to Lender ]ointiy. Aii or any part of the insurance proceeds
may be applied by Lender, at its option, either (a) to the reduction of the indebtedness under the Note and this Secuer
lnstrument, first to any delinquent amounts applied in the order in paragraph 3, and then to prepayment of principa|. or
(b) to'the restoration or repair of the damaged Property. Any application of the proceeds to'lhe principal shall not extend
or postpone the due date of the monthly payments which are referred to in paragraph 2, or change the amount of such
payments. Any'excess insurance proceeds-over an amount.re_quired to pay all outstanding indebtedness under the Note
and this Security instrument shall be paid to the entity legally entitled thereto.

in the event of foreclosure of this Security instrument or other transfer of title to the Property that extinguishes the
indebtedness all right, title and interest ofBorrower in and to insurance policies.in force shall pass to the purchaser.

5. Occupancy, Preservat_ion, Malntsnance and Protsction of the Property; Borrower's Loan Appllcatlon:
Leaseholds. Borrower shall occupy, establish, and use the Property as Borrower’s principal residence within sixty days
after the execution cf'this Security instrument (or within sixty days of a later sale or'transfer of the Property) and shall
continue to occupy the Property-as Borrower’s principal residence for at least one year after the date of occupancy.
unless Lender determines that requirement will cause undue hardship for Borrower. or unless extenuating circumstances
exist which are beyond Borrower’s controi. Borrower shall notify Lender of any extenuating circumstances Borrower
shall not commit waste or destroy, damage or substantially change the Property or allow the Property to deteriorate,
reasonable wear and tear excepted. Lender may inspect the Property if the Property is vacant or abandoned or the
loan is in defau|t. Lender may take reasonable action to protect and preserve such vacant or abandoned Property.
Borrower shall also be in default if Borrower, during the loan application process, gave materially false or inaccurate
information or statements to Lender (or failed to provide Lender with any material information) in connection with the
loan evidenced by the Note, inciuding, but not limited to, representations concerning Borrower's occupancy of the
Property as a principal residence |f this Security instrument is on a leaseho|d, Borrower shall comply with the provi-
sions of the lease. if Borrower acquires fee title to the Property, the leasehold and fee tit|e.sha|l not be merged unless
Lender agrees to the merger in writing.

6. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with
any condemnation or other taking of any part of the Property, or for conveyance in place of condemnation. are hereby
assigned and shall be paid to Lender to the extent of the lull amount of the indebtedness that remains unpaid under the
Note and this Security instrument Lender shall apply such proceeds to the reduction of the indebtedness underthe Note
and this Security instrument, first to any delinquent amounts applied in the order provided in paragraph 3. and then to
prepayment of principai. Any application of the proceeds to the principal shall not extend or postpone the due date of the
monthly payments, which are referred to in paragraph 2. or change the amount of such payments Any excess proceeds
over an amount required to pay all outstanding indebtedness under the Note and this Security instrument shall be paid
to the entity legally entitled thereto.

?. Cherges,to Borrower and Protection of Lender's R|ghts in the Property. Borrower shall pay all govemmental
or municipal charges, fines and impositions that are not included in paragraph 2. Borrower shall pay these obligations
on time directly to the entity which is owed the payment if failure to pay would adversely affect Lender's interest in the
Property. upon Lender's request Borrower shall promptly furnish to Lender receipts evidencing these payments.

if Borrower fails to make these payments or the payments required by paragraph 2. or fails to perform any other
covenants and agreements contained in this Security lnstrument, or there is a legal proceeding that may significantly
affect Lender’ s rights' in the Property (such as a proceeding' in bankruptcy, for condemnation or to enforce laws or regu-
lations), then Lender may do and pay whatever' is necessary to protect the value of the Property and Lender’ s rights' in
the Property, including payment of taxes. hazard insurance and other items mentioned' in paragraph 2.

Any amounts disbursed by Lender under this paragraph shall become en additional debt of Borrower and be secured
by this Security instrument These amounts shall bear interest from the date of disbursement at the Note rate, and at
the option of Lender, shall be immediately due and payable.

Borrower shall promptly discharge any lien which has priority over this Security instrument unless Borrower:
(a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests
in good faith the lien by, or defends against enforcement of the lien in, legal proceedings which in the Lender`sopinion
operate to prevent the enforcement of the iien; or (c) secures from the holder of the lien an agreement satisfactory to
Lender subordinating the lien to this Security instrument if Lender determines that any part of the Property` is subject
to a lien which may attain priority over this Security lnstrument, Lender may give Borrower a notice identifying the lien.
Borrower shall satisfy the lien or take one or more of the actions set forth above within 10 days of the giving of notice.

B. Fees. Lender may collect fees and charges authorized by the Secretary.

9. Grounds for Acceieration of'Debt.

(a) Dsfault. Lender may, except as limited by regulations issued by the Secretary. in the case of payment
defaults. require immediate payment in full of ali sums secured by this Security instrument if:

 

Fl-lA Texas Deed.of Trust - 4!96
Eil|e Mee, lnc. Page 3 of 6 TXEFHADE 0615
TXEFHADE (CLS)
12!211’20'15 03:36 FM PST

Case 19-30728 Document 13-3 Filed in TXSB on 03/08/19 Page 4 of 10

' _l
(i) Borrower defaults by failing to pay in full any monthly payment required by this Security instrument prior

to or on the due date of the next monthly payment, or
(ii) Borrower defaults by falling, for a period of thirty days. to. perform any other obligations contained in this
Security instrumentl
(b) Sale Without Credit Approval. Lender shali, if permitted by applicable law (inciuding Secticn 341(d) of the
Gam-St. Germain Depository institutions Act of 1982, 12 U.S.C. 1701 j-3(d)) and with the prior approval of the
Secretary. require immediate payment in full of ali sums secured by this Security instrument if:
(i) Aii or part of the Property. or a beneficial interest in a trust owning all or part of the Property, is sold or
otherwise transferred (other than by devise or descent). and
(ii) The Property is not occupied by the purchaser or grantee as his or her principal residence, or the
purchaser or grantee does so occupy the Property but his or her credit has not been approved in accordance
with the requirements of the Secretary. .
(c) No Walver. |fcircumstances occurthatwould permit Lender to require im mediate payment iri f_uil, but Lender
does not'require such payments, Lender does not waive its rights with respect to subsequent events.
{d) Regulations of HUD Secretary. in many circumstances regulations issued by the Secretary will limit Lender's
rights, in the case of payment defaults, to require immediate payment in full and foreclose`if not paid. This Security
instrument does not authorize acceleration or foreclosure if not permitted by regulations of the Secretary.
{e) Mortgage Not insured. Borrower agrees that if this Security instrument and the Note are not determined
to be eligible for insurance under the Nationa| Housing Act within 60 days from the date hereof, Lender may,
at its option, require immediate payment in full of ali sums secured by this Security |nstrument. A written
statement of any authorized agent of the Secretary dated subsequent to 60 days from the date hereof, declining
to insure this Security instrument and the Note. shall be deemed conclusive proof of such ineligibility
Notwithstanding the foregoing. this option may not be exercised by Lender when the unavailability of insurance
is solely due to Lender's failure to remit a mortgage insurance premium to the Secretary.

10. Reinstatement. Borrower has a right to be reinstated lt Lender has required immediate payment in full because
of Borrower‘s failure to pay an amount due under the Note-or this Security-instrument This right applies~even after fore-
closure prooeedingsare instituted To reinstate the Security instrument Borrower shall tender in a lump sum ali amounts
required to bring Borrower‘s account current including, to the extent they are obligations of Borrower under this Security
instrument, foreclosure costs and reasonable and customary attomeys’ fees and expenses properly associated with the
foreclosure proceeding Upon reinstatement by Borrower, this Security instrument and the obligations that it secures
shall remain in effect as if Lender had not required immediate payment in full.

However. Lender is not required to permit reinstatement i_f: {i) Lender has accepted'relnstatementafterthe commence-
ment of foreclosure proceedings within two years immediately preceding the commencement of a current foreclosure
proceedingl (ii) relnstatementwii| preclude foreclosure on differentgrounds in the future. or (iii) reinstatementwiii adversely
affect the priority of the lien created by this Security instrument

11. Borrower Not Reieased; Forbearance By Lender Not a Waiver. Extension of the time of payment or modi-
fication of amortization of the sums secured by this Security instrument granted by Lender to any successor in interest
of Borrower shall not operate to release the liability o_f the original Borrower‘or Borrower's successor iri interest. Lender
shall not be required to commence proceedings against any successor iri interest or refuse to extend time for payment
or otherwise modify amortization of the sums secured by this Security instrument by reason of any demand made by
the original Borrower or Borrower‘s successorsin interest Any forbearance by Lender in exercising any right or remedy
shall not be a waiver of or preclude the exercise of any right or remedy.

12. Suocessors end Assigns Bound; Joint and Severai Liability-; Co-Signers. The covenants and agreements
of this Security instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 9(b). Borrower‘s covenants and agreements shall be joint and severa|. Any Borrower who co-
signs this Security instrument but does not execute the Note: (a) is oo-signing this Security lnstrumenton|y to mortgage.
grant and convey that Borrower‘s interest in the Property under the terms of this Security instrument; (b) is not personally
obligated to pay the sums secured by this Security instrument and (c) agrees that Lender and any other Borrower may
agree to extend, modify. forbear or make any accommodations with regard to the terms of this Security instrument or
the Note without that Borrower’s consent

13. Not|ces. Any notice to Borrower provided .ior in this Security instrument shall be given by delivering it or by
mailing it by first class mail unless applicable law requires use of another method The notice shall be directed to the
Property Address or any other address Borrower designates by notice to Lender. Any notice-to Lender shall be given
by first class mail to Lender's address stated herein or any address Lender designates by notice to Borrower. Any 7
notice provided for in this Security instrument shall be deemed to have been given to Borrower or Lender when given
as provided in this paragraph. c

14. Govemin'g Law; Severabi|ity. This Security instrument shall be governed by Federa| law and the law of the
jurisdiction in which the Property is iocated. in the event that any provision or clause of this Security instrument or the
Note connicts with applicable iaw, such connict shall not affect other provisions of this Secuer instrument or the Note
which can be given effect without the conflicting provision To this end the provisions of this Security instrument and the
Note are declared to be severabie.l

15. Borrower’s Copy. Borrower shall be given one conformed copy of the Note and of this Security instrument

16. Hazerdous Substanoes. Borrower shall not cause or permit the presence, use. disposai, storage, or release
of any Hezardous Substances on or in the Property. Borrower shelf not do, nor allow anyone else to do, anything affecting
the Property that is in violation of any Environmental Law. The preceding two sentences shall not apply to the presence,
use, or storage on the Property-of small quantities of Hazardous Substanoes that are generally recognized to be
appropriate to normal residential uses and to maintenance of the Property.

Borrower shall promptly give Lender written notice of any investigation. claim. demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any Hazardcus Substance orEnvironmentai
l..aw cf which'Borrower has actual knowledge if Borrower iearns, or ls notified by any govemmentai .or regulatory author-
ity, that any removal or other remediation of any Hazardous Substances affecting the Property ls necessary, Borrower
shall promptly take all necessary remedial actions in accordance with Environmental Law.

As used in this paragraph 16, "Hazardous Substances” are those substances denned a's toxic or hazardous sub-
stances by Environmental Law and the following substances: gasoline. kerosene, other flammable or toxic petroleum
products. toxic pesticides and herbicides. volatile solvents, materials containing asbestos or formaldehyde. and radioac-
tive maieriais. As used in this paragraph 16. "Environmentai Law" means federal laws and laws of the jurisdiction where
the Property is located that relate to health, safety or environmental protection

FHA 'l'exas Deed of Trust - 4i96
E||le Mae, lnc. Page 4 of 6 . TXEFHADE 0615
. Txi=.Fi-iAoE (cLS)
12121!2015 03:36 PM PST

CaSe 19-30728 Document 13-3 Filed in TXSB on 03/08/19' Page 5 of 10

l _
NON-UN|FORM COVENANTS. Borrower and Lender further covenant and agree as follows:

17. Assignment of Rsnts. lBorrower unconditionally assigns and transfers to Lender ali the rents and revenues~of
the Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues and hereby directs each
tenant of the Property to pay the rents to Lender or Lender's agents. However. prior to Lender's notice to Borrower of
Borrower‘s breach of any covenant or agreement in the Security instrumentl Borrower shall collect and receive all rents
and revenues of'the Property as‘tmstee for the benefit of Lender and Borrower. This assignment of rents constitutes an
absolute assignment and not an assignment for additional security oniy.

lf Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as trustee
for benefit of Lender only, to be applied to the sums secured by the Security |nstn.iment; (b) Lender shall be entitled to
collect and receive all of the rents of the Property; and (c) each tenant of the Property shall pay all rents due and unpaid
to Lender or Lender's agent on Lender's written demand`to the tenant.

Borrower has not executed any prior assignment of the rents and has not and will not perform any act that would
prevent Lender from exercising its rights under this paragraph 17.

Lender shall not be required to enter upon, take control of cr maintain the Property before or after giving notice of
breach to Borrower. i-lowever, Lender or a judicially appointed receiver may do so at any time there is a breach. Any
application of rents shall not cure or waive any default or invalidate any other right or remedy-of Lender. This assignment
cf rents of the Property shall terminate when the debt secured by-the Security instrument is paid in full.

18. Forec|osure Procedurs. if Lender requires immediate payment in full under paragraph 9, Lender may
invoke the power of sale and any other remedies permitted by applicable law. Lender shall be entitled to col-
lect ali expenses incurred ln pursuing the remedies provided in this paragraph 18, lnc|ud|ng, but not limited to,
reasonable attorneys’ fees and costs of‘title evidence.

if Lender invokes the power of sale, Lender or Trustee shall give notice of the time, place and terms of sale
by posting and recording the notice at least 21 days prior to sale'ss provided by applicable lew. Lender shall mail
a copy of the notice of sale to Borrower in the manner prescribed lay-applicable law. Sale shall be made at public
venue between the hours of 10 a.m. and 4 p.m.-on the first Tuesdey of the month. Borrower authorizes Trustee
to sell theProperty to'the highest bidder for cash in one or more parcels and in any order Trustee determines
Lender or its designee may purchase the Property st any seie.

Trustee shall deliver to the purchaser Trustee’s deed conveying indefeasible title to the Property with
covenants of general warranty. Borrower covenants and agrees to defend generally the purchaser‘s title to the
Property against all claims and demands. The recitals in the Trustee’s deed shall be prima facie evidence of the
truth of the statements made there|n. Trustse shall apply the proceeds of the sale In the following order: (a) to
all expenses of the sale, lncludlng, but not limited to, reasonable Trustes's and attorneys’ fees; (b) to all sums
secured by this Security instrument; and (c) any excess to the person or persons legally entitled to it.

if the Property is sold pursuant to this paragraph 18, Borrower or any person holding possession of the
Property through Borrower shall immediately-surrender possession of the Property to the purchaser at that saie.
lt' possession is not su rrsndsred, Borrower or such person shall be a tenant at sufferance and may be removed
by writ of possessien.

if the Lender's interest In this Security instrument-is held by the Secretary and the-Secretary requires imme-
diate payment in full under Paragraph 9, the Secretsry may invoke the nonjudicial power of sale provided in
the Single Family Mortgage Foreclosure Act of 1994 ("Act”) {12 U.S.C. 3751 et seq.) by requesting a foreclosure
commissioner designated under the Act to commence foreclosure and to sell the Property as provided in the
Act. N'othing in the preceding sentence shall deprive the Secretary of any rights otherwise available to a Lender
under this Paragraph 18 or applicable law.

19. Release. Upon payment of all sums secured by this Security l'nstrument, Lender shall release this Security
instrument without charge to Borrower. Borrower shall pay any'recordation costs. 7

20. Substltute Trustee. Lender, at its option and with or without cause, may from time to time remove Trustee and
appoi nt, by power of attorney or othenivise. a successortrustee to any Trustee appointed hereunder Without conveyance
of the Property, the successor trustee shall succeed to-ai| the tlt|e, power and duties conferred upon Trustee herein and
by applicable |aw. '

21. Su`brogatien. Any of the proceeds of the Note used to take u_p outstanding liens against all or any part of'the
Property have been advanced by'Lender at Borrower‘s request and upon Borrower‘s representation that such amounts
are due and are secured by valid liens against the Property. Lender shall be subrogated to any and all rights. superior
titles, liens and equities owned or claimed by any owner or holder of any outstanding liens and debts, regardless of
whether said liens or debts are acquired by Lender by assignment cr are released by the holder thereof upon payment.

22. Fartial lnvalldity. in the event any portion of the sums intended to be secured by this Security instrument
cannot be lawfully secured hereby. payments in reduction of such sums shall be applied first to those portions not
secured hereby.

23. Riders to this Security instrument if one or more riders are executed by Borrower and recorded together with
this Security lnstrurnent. the covenants of each such rider shall be incorporated into and shall amend and supplement
the oovenants.and agreements of this Security instrument as ifthe rider(s) were-a part of this Security |nstru ment. [Check
applicable box(es)].

|:i Condominium Rider ij Growing Equity Rider iii Pianned Unit Development Rider
Ei Graduated Payrnent Rider E Other(s) [specify]

24. Purchase Money; Owelty of Partition; Renewai and Extension of Liens Against |-lomestead Property;
Acknowledgment of Cash Advancsd Agalnst Non-l-lomestead Property. Check box as applicable:

E Purchass Money.

The funds advanced to Borrower under the Note were used to pay all or part of the purchase price of the Property. The
Note also is primarily secured by the vendor's-lien retained in the deed of even date with this Security instrument convey-
ing the Property to Borrower, which vendor's lien has been assigned to Lender, this Security instrument being additional
security for such vendor's lien.

i:i Dwelty-of Part`ition.

The Note represents funds advanced by Lender at the special instance and requesth Borrower for the purpose

of acquiring the entire fee simple title to the Property and the existence of an owelty of partition imposed against the

FHA Texas Deed of`Trust - 4186
Enle Maa, ina Page 5 of 6 TxEFHAoE 0615
TXEFHADE (CLS)
1212.1/2015 03:36 PM PST

Case 19-30728 Document 13-3 Filed in TXSB on 03/08/19 Page 6 of 10

|
entirety of the Property by a court order or by a written agreement of the parties to the partition to secure me payment
ot the Note is expressly acknowledgedl confessed and granted
i:i Renewal and Extension of Liens Against Homestead Property.

The Note ls in renewal and extension, but not in extinguishment, of the indebtedness described on the attached
Renewai and Extension Exhlbit which is incorporated by reference. Lender is' expressly subrogated to all rights, liens and
remedies securing the original holder ot a note evidencing Borrower‘s indebtedness and the original liens securing the
indebtedness are renewed and extended to the date of maturity of the Note.in renewal and extension of the indebtedness.
i:i Acknowledgment of Cash Advanced Agalnst Non-Homestead Property.

The Note represents funds advanced to Borrower on this day at Borrower's request and Borrower acknowledges receipt
of such funds. Borrower states that Borrower does not now and does not intend ever to reside on, use in any manner,
or claim the Property secured by this Security instrument as a business or residential homestead Borrower disclaims all
homestead rights, interests and exemptions related to the Property.

BY SlGNlNG BELOW, Borrower accepts and agrees to the terms contained in this Security instrument and in any
rider(s) executed by Borrower and recorded with it.

U\»wtjea, /l_jl'i.;/£L¢/L/ il-Ql-/S (sean

 

 

 

CHARLES R TUCKER DAT_E
( 22 3 _0_£,1_.$” i£p. TMCQU\/ /°? ` °?°? ` /5 (Sea|)

ANNAL|ZA L T KER DATE
State of TEXAS County of HARR|S
Betore me, A/M' Di' +_`il'm f{ .on this day perso red CHARLES

R TUCKER AND ANNAL|ZA L TUCKER, known to me (or proved to me on the oath of or

through i to be the person whose name is subscribed to the foregoing inst ment and
acknowledged to me that heishe executed the same for the purposes and consideration therein expressed.

Given under my hand and seal of oftice this &L day of 630 /`_§-__
ANNA DlTTEMUHE " %
Comrnisston # 3521111 `»'

 

le commission swim (Notary Publ|c Signature)
February 8. 2018

 

Lender: Teylor Morrison Home Fundlng, LLC

LOal'l Ul'l¢|ll'laf°[i NVDBL(B& Wafrel`l

Fl‘lA Telas Doed.of Trust - 4198
Ell|e Mae. lnc. Page 6 of 6 TXEFHADE 0615
TXEFHADE {CLS) .
1221/2015 03:36 PM PST

Case 19-30728- Document 13-3 Filed in TXSB on 03/08/19 Page 7 of 10

 

PLANNED UN|T DEVELOPMENT RlDER

TH|S PLANNED UNiT`DEVELOPMENT RlDER is made this 22nd day of
Deeember, 2015. and is incorporated into and shall be deemed to amend and
supplement the Mortgage, Deed ofTrust or Security Deed ("Security lnstrument") of the
same date given by the undersigned (“Borrower”) to secure Borrower‘s Note (“Note") to
Tay|or Morrison Home Funding, LLC

("Lender”) of the same date and covering the Property described in the Security
instrument and located at: -

4812 Lorca Lane

League ciiy, TX 71573.

The Property Address is a part of a planned unit development (“PUD”) known as
Mar Bella

PUD COVENANTS. ln addition to the covenants and agreements made in the
Security instrument, Borrower and Lender further covenant and agree as follows:

A. So long as the Owners Association (or equivalent entity hoiding'title to common
areas and facilities), acting as trustee fortna homeowners. maintains, with a
generally accepted insurance carrier. a “master" or “b|anket” policy insuring the
property located in the PUD, including all improvements now existing or hereafter
erected on the mortgaged premises, and such policy is satisfactory to Lender
and provides insurance coverage in the amounts, for the periods, and against
the hazards Lender requires, including fire and other hazards included within
the term "extended coverage,” and loss by fiood, to the extent required by the
Secretary. then`: (i) Lender waives the provision in Paragraph 2of this Secu-
rity instrument for the monthly payment to Lender of one-tweth of the yearly
premium installments for hazard insurance on the Property, and (ii) Borrower‘s
obligation under Paragraph 4 of this Security instrument to maintain hazard
insurance coverage on the Property is deemed satisfied to the extent that the
required coverage is provided by the Owners Association poiicy. Borrower shall
give Lender prompt notice of any lapse in required hazard insurance coverage
and of any loss occurring from a hazard. in the event of a distribution of hazard
insurance proceeds in lieu of restoration o_r repair followin a loss to the Property
or to common areas and facilities of the PUD. any procee s'payabie to Borrower
are hereby assigned and shall be paid to Lender for application to the sums
secured by this Security instrumentl with any excess paid to the entity legally
entitled thereto.

B-. Borrower promises to pay all dues and assessments imposed pursuant to the
legal instruments creating and governing the PUD.

C. it Borrower does not pay PUD dues and assessments when due, then Lender
may pay them. Any amounts disbursed by Lender under this paragraph C shall
become additional debt of Borrower secured by the Security instrument Unless
Borrower and Lender agree to other terms of payment, these amounts shalltbear
interest from the date-of disbursement at the Note rate and shall be payable. with
interest. upon notice from Lender to Borrower requesting paymentl

FHA Nitl|tistlte PUD R|del' - 1035

El|ie.Mae. lnc. Page 1 of 2 PS`!UOPUU 0508
PB?OGPUU [CL_S)
12!21{2015 03:36 PM PST

Case 19-30728 Document 13-3 Filed in TXSB on 03/08/19 Page 8 of 10

_
BY SiGNiNG BELOW. Borrower accepts and agrees to the terms and provisions
contained in this PUD Rider.

chu. K`TE¢M /1‘&2-!5 isaac

 

 

ci-iARi_Es R 'rucKER oA'rE
W`g¢\ oi. Tueéi~ /°2 ` °7°?’ g iseai)
ANNAleA L TucKER oATE

FHA autumn Puo aider -1oias '
Eiiie Mae. lnc. Pag'e 2 cf 2 Farooi=uu osos
Psroopuu icLs)

12121r2o1s 03:36 PM psr

Case 19-30728 Document 13-3 Filed in TXSB on 03/08/19 Page 9 of 10

FILED AND RECORDED

Instrument Number: 2015073520 `
Recording Fee: 54.00
Number Of Pages: 9

Fi|ing and Recording `Date: 12/28/2015 11\:19AM

I hereby certify that this instrument was FILED on the date and time stamped hereon and
RECORDED in the OFFICIAL PUBLIC RECORDS of Gaiveston County, Texas.

        

margaretsummationan clerk
Gaflseston Coo.nty_;,. '£.'e:i<as

 

 

NOTICE:`I|: is a crime to intentionally or knowingly tile a fraudulent court record or instrument with the
clerk.

DO NOT DESTROY - Wamrhg, d)is document is part of the Oi?icra/ Pub/ic Record.

Case 19-30728 Document 13-3 Filed in TXSB on 03/08/19 Page 10 of 10

TRANSFER AND ASSIGNMENT
TEXAS

COUNTY OF GALVESTON
LOAN NO.:

WHEN RECORDED MAiL To: FleT AMERiCAN MORTGAGE SoLu'rloNs, 1795 INTERNATlONAL WAY, Ir)AHo FALLS, ID 83402

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledgcd, the undersigned MORTGAGE
ELECTRONIC REGlSTRATION SYSTEMS, INC. ("MERS"), AS NOMINEE FOR TAYLOR MORRISON HOME
FUNDING, LLC, ITS SUCCESSORS AND ASSIGNS, located at P.O. BOX 2026, FLlNT, MICHIGAN 48501-2026, Assignor,
does hereby grant, assign, and transfer to LAKEVIEW LOAN SERVICING, LLC, located at 4425 PONCE DE LEON BLVD, MS 5-
251, CORAL GABLES, FL 33146, Assignee, its successors and assigns, all Assignor’s rights, title and interest in and to that certain Deed of
Trust/Security Instrument dated DECEMBER 22, 2015, in the amount of $262,957.00, executed by CHARLES R TUCKER AND
ANNALIZA L TUCKER, HUSBAND AND WIFE, Trustor/Grantor, to MALCOLM D. GIBSON, Original Trustee, for the benefit of
MORTGAGE ELECTRON!C REGISTRATION SYSTEMS, lNC. ("MERS"), AS NOMINEE FOR TAYLOR MORR!SON HOME
FUNDING, LLC, ITS SUCCESSORS AND ASSIGNS, the Original Beneficiary/Grantee, recorded on DECEMBER 28, 2015 under Instrument
No. 2015078520 in the Reai Property Records of the County Cierk in and for GALVESTON County, Statc Of TEXAS, said property described
on said Deed of Trust/Sccurity Instrument referred to hercin:

AS DESCRIBED IN SAID DEED OF 'I`RUST/SECURITY INSTRUMENT

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be executed on FEBRUARY 15, 2019.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS NOMINE R TAYLOR MORRISON
HOME FUNDING, LLC, l'I`S SUCCESSORS AND ASSIGNS

  
 
    

KAYLA SCHR DER, SIDENT

STATE OF IDAHO COUNTY OF BONNEVILLE ) ss.

On FEBRUARY 15, 2019, before me, RAE DUTTON, personally appeared KAYLA SCHROEDER known to me to be the VlCE
PRESIDENT of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS NOMINEE FOR
TAYLOR MORRISON HOME FUNDING, LLC, ITS SUCCESSORS AND ASSlGNS the corporation that executed the
instrument or the person who executed the instrument on behalf of said corporation, and acknowledged to me that such corporation
executed the samc. ““““““““

‘ RAE DU'YTON
l Notary Pubiic - State of idaho d

1
C si n um r
RAE DUTToN'(CoMMIssIoN EXP. 07/21/2022) : M,c,,§,"n‘§{;l,-l§E§‘pr,e°fiuisz'r°,`zozz
NOTARY PUBLIC l

v

FSS0901121M - AM - TX Page l ofl

 

 

 

 

 

MERS PHONE: 1-888-679-6377

